JACK SMITH, Justice,
dissenting.
I respectfully dissent. Tex.Penal Code Ann. sec. 38.04 (Vernon 1974) is susceptible to more than one interpretation, as is shown by the opinions in Hazkell v. State, 616 S.W.2d 204 (Tex.Crim.App.1981), and Johnson v. State, 634 S.W.2d 695 (Tex.Crim.App.1982). In each of these panel decisions the panel was divided on the question of whether the defendant’s awareness of the attempted arrest was an element of the offense of evading arrest. I would hold that it is not an element, like the majority in Hazkell and the panel opinion in Johnson.
I would hold that the trial court did not err in denying appellant’s motion to quash the information, and affirm the conviction.